Holden, J.
delivered the opinion of the court.
This is a suit by Jesse Jackson against Monroe county to- recover damages on account of the county having abandoned a public highway upon which his land abutted, thereby obstructing his ingress and egress thereto. The case went to the jury upon the theory that the abutting owner *270could recover from the county such damages only as resulted from the depreciation of the value of the abutting land. The jury was instructed, at the instance of appellant to find for at least nominal damages, and also such other damages on account of the decreased value of the land occasioned by the abandonment of the abutting highway. There was a verdict for twenty-five dollars, from which the abutting landowner, Jesse Jackson, appeals.
It appears from the evidence that after the abandonment of the abutting highway by the county the appellant had no way of ingress or egress to his farm except by using a road over his neighbor’s land, which went out under a railroad trestle and was an inconvenient and bad road for him to travel in hauling the products from his farm to market. This condition existed for about eight months, when the county re-established the public highway,’ and this suit was afterwards filed.
The lower court refused to allow a recovery of any damages except for depreciation in the market value of the appellant’s land. The appellant complains that the court erred in not allowing recovery for damages suffered by him on account of the injury to his buggy Avhile driving under the trestle; loss on account of being unable to haul full loads of farm products and heading to the market; loss sustained by his inability to secure funds to make a crop on his lands in 1917, which is claimed to have been on account of the abandonment of the highway; and also damages for the value of the use of the property during the eight months in which it was necessary to travel over the inconvenient road under the trestle.
The suit is grounded upon the rule announced in the case of Morris v. Covington County, 118 Miss. 875, 80 So. 337, wherein it is held that:
“The abutting landowner on a public highway has a special right of easement and user in the public road for access purposes, and this is a property right which cannot be damaged or taken from him without due compensation. The right of access is appurtenant to his land and is pri*271vate property. To destroy this right is to damage his property, . . . and when the landowner is deprived of this incidental benefit and advantage by the county, his property is depreciated in value on account thereof. . . The enjoyment of the property and improvements made thereon are to be considered in connection with the advantages of the public highway as a convenient outlet to the land, which is a valuable inducement to its ownership, and goes to make up its usefulness and value.”
Now conceding, for the purpose of the discussion only, that the plaintiff below proved in a proper way the different elements of damages claimed, we think the court was quite correct in denying the recovery for such special losses claimed by the appellant; because, in the first place, they appear to be indefinite and remote; and, second, no such damages are allowable in the case]
The only damages that are recoverable in this character of case are those that result from depreciation in the fair market value of the land; and the loss must be substantial and proximate. Other damage than this is not contemplated by the law. 13 R. C. L. section 66, p. 75; Sullivan v. Lafayette County, 61 Miss. 271; Morris v. Covington County, supra. Whether or not the land of the abutting owner was depreciated in value on account of the obstruction of his access by the abandonment of the highway was the question submitted to the jury on a conflict of testimony in this case. The jury was told that they must find for plaintiff for at least nominal damages, and for such other damages as resulted on account of the depreciation in the market value of the land. They rendered a verdict for twenty-five dollars, and we see no reason for a reversal.
In ascertaining whether or not land abutting on a highway has depreciated in value, and how much, on account of abandonment of the road, proof should be directed to the sole issue as to the difference in value, if» any, of the land before and after the abandonment, under the proper rules of evidence. To permit a recovery against the county for damages for all other injuries to the owner that may in*272cidentally flow from the obstruction of the access to the land would be unjust, unconscionable, and not within the contemplation of the state Constitution, section 17. Compensation for the “taking or damaging” of the property, land, is all that is recoverable.
The judgment of the lower court is affirmed.

Affirmed.